IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP - 74,644


WILLIAM GEORGE WILKINS, III, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL
FROM THE 249TH DISTRICT COURT OF

HARRIS  COUNTY



 Per curiam.

O P I N I O N


	This is an appeal from an order denying bail pursuant to Article 1, §11a of the Texas Constitution. 
Appellant has now filed a motion to dismiss the appeal.  The motion to dismiss is granted and the appeal
is dismissed.

Date filed: November 5, 2003
Do Not Publish